COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  Nova Mud, Inc.,                              §              No. 08-17-00147-CV

                       Appellant,              §                Appeal from the

  v.                                           §               109th District Court

  Sandra H. Staley, Individually as            §            of Winkler County, Texas
  Independent Executrix of the Estate of
  George G. Staley, Deceased, and as           §                 (TC# 15,683-B)
  Trustee of the Tax Free Trust for Sandra
  H. Staley,                                   §

                       Appellees.              §

                                           §
                                         ORDER

       The Court GRANTS the District Clerk’s request for an extension of time within which to

file the Clerk’s Record until December 20, 2017. NO FURTHER REQUESTS FOR EXTENSION

OF TIME TO FILE THE CLERK’S RECORD WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that Sherry Terry, District Clerk, for Winkler County, Texas

prepare the Clerk’s Record, and forward the same to this Court on or before December 20, 2017.


       IT IS SO ORDERED this 20th day of November, 2017.

                                             PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.